01/25/2022



                                          DA 19-0581                                          Case Number: DA 19-0581


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2022 MT 20N



STATE OF MONTANA,

               Plaintiff and Appellee,
                                                                    FILED
         v.
                                                                    JAN 2 5 2022
SCOTT W. ELLISON,                                                 Bowen Greenwood
                                                                Clerk of Supreme Court
                                                                   State of Montana

               Defendant and Appellant.


APPEAL FROM:           District Court of the Eighth Judicial District,
                       In and For the County of Cascade, Cause No. CDC-18-306
                       Honorable John A. Kutzman, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, Kathryn Hutchison, Assistant Appellate
                       Defender, Helena, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Katie F. Schulz, Assistant
                       Attorney General, Helena, Montana

                       Joshua A. Racki, Cascade County Attorney, Ryan Ball, Deputy County
                       Attorney, Great Falls, Montana



                                                    Submitted on Briefs: December 8, 2021

                                                              Decided: January 25, 2022


Filed:


                                            Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Suprerne Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court's quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Scott W. Ellison appeals an Eighth Judicial District Court Judgment and Sentence

affirming a jury verdict finding Ellison guilty of three counts of Incest in violation of

§ 45-5-507, MCA, two counts of Sexual Intercourse Without Consent in violation of

§ 45-5-503, MCA, and one count of Indecent Exposure (Minor Under 16 Years of Age) in

violation of § 45-5-504(3), MCA. Ellison argues that the State's charging decision to not

name a victirn for the indecent exposure count violated his due process right to be apprised

of the nature of the charges against him, which in turn casts doubt on whether the jury was

unanimous about determining the victim of the crime and implicates double jeopardy

concerns. He also argues that during the trial the prosecutor elicited improper testimony

and committed several instances of prosecutorial misconduct. We affirm.

¶3     In 2016, Ellison and his wife T.E. adopted four children they had previously

fostered: two boys, J.E. and K.E., and two girls, O.E. and B.E. In 2018, then twelve-year-

old J.E. ran away from home. J.E. soon returned home but was reluctant to tell T.E. why

he ran away. Two days later, however, T.E. found a note written by J.E. in which he stated

he believed Ellison raped his sister, O.E. When confronted by T.E., Ellison eventually

                                             2
admitted that he had masturbated in front ofJ.E. and while in bed with O.E., B.E., and K.E.

on several different occasions. Ellison immediately moved out of the house, and police

opened an investigation regarding the disclosures.

¶4      The children were forensically interviewed; O.E. and B.E. disclosed additional

instances of sexual abuse while K.E. did not make any disclosures. Ellison admitted to law

enforcement that he had masturbated while in bed with the children but argued they could

not have seen what he was doing. Ellison was initially charged with one count of incest,

and one count of indecent exposure to a rninor. In the coming months, however, K.E. and

O.E. rnade further disclosures of sexual abuse, resulting in an eventual second amended

information. This information charged Ellison as follows: Count I, Incest, in violation of

§ 45-5-507, MCA, with J.E. as the victim; Count II: Indecent Exposure (Minor Under 16

Years of Age)' (hereinafter "indecent exposure"), in violation of § 45-5-504(3)(a), MCA,

with no named victim; Count III, Incest, in violation of § 45-5-507, MCA, with K.E. as the

victirn; Count IV, Sexual Intercourse Without Consent, in violation of § 45-5-503, MCA,

with K.E. as the victim; Count V, Sexual Intercourse Without Consent, in violation of

§ 45-5-503, MCA, with O.E. as the victim; and Count VI, Incest, in violation of

§ 45-5-507, MCA, with O.E. as the victim.

¶5     Ellison elected for a jury trial. At the trial, the State called all four children to testify,

and each child testified to various instances of sexual abuse. This included B.E., who,




1 All four children were under sixteen years of age during the relevant time period.

                                                 3
despite not being a named victim in the second amended inforrnation, testified that Ellison

made her and O.E. stand naked with him in a shower and that she saw "his privates."

Several of the children's counselors also testified as expert witnesses regarding the

children's emotional and mental health issues. Tracy Hemry, the forensic interviewer, and

Agent Noah Scott, a detective with the Department of Justice who observed the forensic

interviews and interviewed Ellison, also testified. The jury found Ellison guilty on all six

counts. The District Court sentenced Ellison to the maximum 100-year prison term on

every count, with none suspended, all to be served consecutively.

       We generally do not review on appeal issues not objected to at trial. State v. Lacey,

2012 MT 52, ¶ 14, 364 Mont. 291, 272 P.3d 1288 (citation omitted). Under the plain error

doctrine, however, "we may choose to exercise discretionary . . . review where the alleged

error may result in a manifest miscarriage of justice, leaves unsettled questions of

fundamental fairness, or compromises the integrity of the judicial process." State v. Wells,

2021 MT 103, ¶ 13, 404 Mont. 105, 485 P.3d 1220 (citation ornitted). Plain error review

is employed sparingly, on a case-by-case basis, only in the aforementioned narrow

circumstances, and by considering the totality of the circumstances. State v. Haithcox,

2019 MT 201, ¶ 23, 397 Mont. 103, 447 P.3d 452 (citations omitted); State v. Godfrey,

2004 MT 197, ¶ 22, 322 Mont. 254, 95 P.3d 166 (citations omitted). "[A] mere assertion

that constitutional rights are implicated or that failure to review the claimed error may

result in a manifest miscarriage of justice is insufficient to irnplicate the plain error




                                             4
doctrine." State v. Gunderson, 2010 MT 166, ¶ 100, 357 Mont. 142, 237 P.3d 74 (citation

omitted).

¶7     Ellison first contends he was denied due process of the law because the second

amended information was insufficient to inform him of the nature of the charge contained

in Count II, indecent exposure, prejudicing his defense. Ellison notes the information did

not narne a victim for Count II, while the information's accompanying affidavit contained

separate allegations that Ellison exposed himself to both J.E. and B.E., the latter who was

not explicitly named as a victim in any of the six charged counts. Ellison then points to a

series of representations made by the State which he claims establishes a deliberate effort

by the State to prejudice his defense and admit otherwise inadmissible evidence.

¶8     Pertinently, during its examination of T.E., and just before its examination of B.E.,

the State represented to the District Court that B.E. is "part of that Count II, indecent

exposure," after which the District Court allowed T.E.'s examination to continue with

regard to indecent exposure as to B.E. The State called B.E. next, and her testimony was

sufficient to meet the elements of the indecent exposure charge. The rest of the children

then testified—each of whose testimony also, in one way or another, established that

Ellison indecently exposed himself to each of them on various occasions. Next, during the

settling of jury instructions, the State represented that "instead of charging four separate

[indecent exposure] counts, we just did one count" to which Ellison's attorney responded,

"that's fine." The District Court, however, ensured that the following unanimity instruction

was included with the indecent exposure instructions: •

                                             5
       Defendant is charged in Count II of the information with the crime of
       Indecent Exposure to a Minor, a violation, on or about a period of time
       between January 1, 2017, and April 30, 2018. In order to find the Defendant
       guilty, it is necessary for the prosecution to prove beyond a reasonable doubt
       the commission of a specific act or acts constituting the crime within the
       period alleged. Also, in order to find the Defendant guilty, you rnust
       unanimously agree upon the commission of the same specific act or acts
       constituting the crime within the period alleged. It is not necessary that the
       particular act or acts committed so agreed upon be stated in the verdict.

Finally, at the end of sentencing and in the context of the District Court ordering Ellison to

have no contact with the victims, the District Court stated: "Ellison is to have no contact

with any of the three kids that were the victims in this case. We have three kids who were

victims, right, or am I missing a fourth?" To which the State responded that "the fourth

was not charged."

¶9     A charging document must contain the elements found in § 46-11-401(1), MCA.

Notably, a definitive assertion of an alleged victim is not a necessary statutory element.

See § 46-11-401(1), MCA. Beyond these statutory requirements, however, "[a] criminal

charge must allow a person of common understanding to know what is intended . . . and

must give the defendant 'reasonable notice' of the charges so as to avoid being charged

twice for the same offence." State v. Goodenough, 2010 MT 247, ¶ 20, 358 Mont. 219,

245 P.3d 14 (citing State v. Riley, 199 Mont. 413, 421, 649 P.2d 1273, 1277 (1982); State

v. Parker, 1998 MT 6, ¶ 28, 287 Mont. 151, 953 P.2d 692) (internal citations omitted).

¶10   Here, the charging documents fulfill the statutory requirements of §? 46-11-401(1),

MCA, and the affidavit accompanying the second amended information establishes either

directly or through the implicit nature of the alleged sexual abuse that Ellison exposed

                                             6
himself to each of the four children. To that end, the indecent exposure charge against

Ellison was clear—he was charged with one count of indecent exposure to a rninor under

sixteen years of age, in violation of § 45-5-504(3)(a), MCA, which occurred on or between

January 1, 2017, and April 30, 2018, with J.E., K.E., O.E., and B.E as possible victims.

Ellison never objected to or challenged this charging information as vague or unclear, and

when at trial the State explained its reasoning behind the charge, Ellison's attorney

responded "that's fine" to the State's explanation. And, despite the State representing that

the alleged rnisconduct relating to B.E. was "not charged," this staternent occurred during

sentencing, and therefore could not have impacted Ellison's defense at trial. This record

assures us Ellison had "reasonable notice" of the charges against him. Goodenough, ¶ 20.

¶11    We likewise conclude the charge is clear enough for Ellison "to avoid being charged

twice for the same offence." Goodenough, ¶ 20. Ellison argues that because there was no

victim listed for Count II, the jury was not required to name one in its verdict, and there

were four possible victims, he is neither assured that the jury was unanimous in finding all

the elements of the charge met for a single victim nor that he can effectively argue double

jeopardy in a potential future prosecution. The District Court, however, included a specific

unanirnity instruction for Count II, and we presurne the jury followed this instruction. See

State v. Redlich, 2014 MT 55, ¶ 22, 374 Mont. 135, 321 P.3d 82 (citations omitted).

Moreover, Ellison's argument that the jury "could not know which victirn [it] was supposed

to be unanirnous about" is speculative—the jury had ample evidence establishing Ellison

exposed himself to all four children, and pursuant to the jury instructions could decide for

                                             7
    itself on a given victim and the "same specific act or acts constituting the crime within the

period alleged" relative to that victim.

¶12        We find Ellison's argument that he is exposed to potential double jeopardy

speculative and unpersuasive. A criminal charge must provide sufficient notice of the

crirne so as to avoid the defendant being charged twice for the same offence. Goodenough,

¶ 20 (citations omitted). As mentioned above, Count II sufficiently stated a time period

during which the offense took place and the nature of the offence. The record further

establishes that while the State could have charged four counts of indecent exposure, it

instead chose to only charge one count with any of the four children as a possible victiin.

This was the State's decision to make, and such a decision forecloses its ability to again

charge Ellison with a violation of § 45-5-504(3)(a), MCA, occurring on or between

January 1, 2017, and April 30, 2018, with J.E., K.E., O.E., and B.E as possible victims.2

We therefore cannot conclude that failing to exercise plain error review of the State's

charging decisions would "result in a manifest miscarriage of justice, leave[] unsettled

questions of fundamental fairness, or comproinise[] the integrity of the judicial process."

Wells, ¶ 13 (citation omitted).

¶13       Ellison next argues that the prosecutor's repeated inisconduct deprived him of a fair

trial. The Sixth Amendment of the United States Constitution and Article II, Section 24,



2While the State did represent at the end of the sentencing hearing that "the fourth [child] was not
charged," in context this statement clearly references the fact that B.E. was not named as a specific
victim for any charge. As discussed above it is abundantly clear that B.E. was considered a
possible victim relative to the indecent exposure charge.

                                                 8
of the Montana Constitution protect a criminal defendant's right to a fair trial by jury. State

v. Hayden, 2008 MT 274, ¶ 27, 345 Mont. 252, 190 P.3d 1091. Ellison argues the State

violated this right because the prosecutor "improperly elicited testimony to bolster the

credibility of the complaining child witnesses" when the State asked Hemry and Agent

Scott to "weigh in on the inconsistencies between each child's statements" and when it

asked Agent Scott to comment on what the State characterized as Ellison "hedging" during

his custodial interview. Notably, however, Ellison's trial counsel objected to these lines of

questioning, the District Court sustained the objections, and the jury was instructed not to

speculate as to what a witness may have answered in response to a sustained objection.

Plain error review is appropriate to review issues not objected to on appeal. See Wells,

¶ 13 (citation omitted). Because Ellison's attorney did object here, and his objections were

sustained, plain error review is not appropriate, and since Ellison provides no evidence to

the contrary, we presume the jury followed the given instructions. State v. Sinz, 2021 MT

163, ¶ 31, 404 Mont. 498, 490 P.3d 97.

¶14    In his reply brief, Ellison expands upon this argument and claims that the

prosecution elicited some "bolstering" witness testimony before Ellison's sustained

objections were made.3 While he argues this testimony was improperly elicited, Ellison




3 In his reply brief, Ellison for the first time also argues that expert testimony from O.E.'s
counselor, Raelynne McCurdy, was improperly admitted over Ellison's objections at trial. Ellison
claims this witness testirnony improperly vouched for the witnesses' credibility. Ellison, however,
raises the issue relating to this testimony for the first time in his reply brief, and we therefore
decline to address it. See Pengra v. State, 2000 MT 291, ¶ 13, 302 Mont. 276, 14 P.3d 499.

                                                9
makes no argument as to how this testirnony results "in a manifest miscarriage of justice,

leaves unsettled questions of fundamental fairness, or compromises the integrity of the

judicial process." Wells, ¶ 13 (citation omitted). And in light of the substantial adrnissible

evidence and testimony establishing Ellison's guilt—including several incriminating,

remorseful notes he left the family, video recordings he made expressing his contrition,

and his recorded custodial interview—we cannot conclude that failure to exercise plain

error review of the testimony at issue would result in "a manifest miscarriage of justice,

leave[] unsettled questions of fundamental fairness, or comprornises the integrity of the

judicial process." Wells, ¶ 13 (citation omitted).

¶15    Finally, Ellison argues that in the State's closing argument the prosecutor personally

vouched for the truthfulness of the children's testimony, urged conviction based on victim

sympathy, and improperly represented the infallibility of the State's case. Specifically,

Ellison claims that by telling the jury, "we all know. We all know that [J.E.] was telling

the truth that Scott Ellison did this," and "You saw [O.E.'s] forensic interview. You heard

her testify. This happened to her," the prosecutor improperly told "the jurors what was true

and what was not," and informed the jury that there was "no doubt at all" that Ellison was

guilty. And by repeatedly referencing the children's status as adoptees and their return to

therapy, Ellison argues the prosecutor improperly attempted to gain a conviction based on

victim sympathy.

¶16   "It is the 'jury's purpose and duty to decide if the State has proved the defendant's

guilt beyond a reasonable doubt, based on the facts presented . . . " State v. Smith, 2021

                                             10
MT 148, ¶ 49, 404 Mont. 245, 488 P.3d 531 (quoting State v. Ritesman, 2018 MT 55, ¶ 27,

390 Mont. 399, 414 P.3d 261). To that end, it is improper for a prosecutor to personally

vouch for witnesses' testimony or offer his own personal opinion on witnesses' credibility.

Smith,   ¶ 43.   A prosecutor may, however, offer general comments on "the gravity of the

criine charged, the volume of evidence, credibility of witnesses, inferences to be drawn

from various phases of evidence, and legal principles involved in the instructions to the

jury." Smith, ¶ 43 (citation, internal quotation marks omitted). In the full context of the

trial, that is what happened here. The prosecutor made the "vouching" comments Ellison

takes issue with during his rebuttal argument, after Ellison's attorney had called into

question the children's truthfulness in Ellison's closing argument. Moreover, because

testiinony at trial established that the children inade certain disclosures of abuse in an

arguably inconsistent manner, it was proper for the prosecutor to argue to the jury that the

children were credible overall and that the jury could infer Ellison's guilt from their

testirnony. See Smith, ¶ 47. The prosecutor's references to the children's status as adoptees

and their renewed need for therapy likewise properly addressed potential defects in the

children's testimony regarding why some disclosures weren't made in initial interviews

and as rebuttal to Ellison's closing argument that the children were exaggerating their

claims. See Ritesman, ¶ 28 (citation omitted). Because of this, we cannot say the alleged

unobjected to errors "may result in a manifest iniscarriage of justice, leave[] unsettled

questions of fundamental fairness, or compromiseH the integrity of the judicial process"

and decline to exercise plain error review. See Wells, ¶ 13 (citation omitted).

                                             11
¶17    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. This appeal presents

no constitutional issues, no issues of first impression, and does not establish new precedent

or modify existing precedent. For the foregoing reasons, the District Court's Judgment and

Sentence is affirmed.




We concur:




                                            12